United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2437
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Antwan Deshon Baker, Sr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Western
                                   ____________

                          Submitted: December 28, 2020
                            Filed: December 31, 2020
                                  [Unpublished]
                                 ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Antwan Deshon Baker appeals the sentence the district court1 imposed after he
pleaded guilty to a felon-in-possession offense, pursuant to a plea agreement

      1
       The Honorable Daniel M. Traynor, United States District Judge for the District
of North Dakota.
containing an appeal waiver. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting that Baker’s
sentence was substantively unreasonable, and that enforcing the appeal waiver would
result in a miscarriage of justice. We conclude that the appeal waiver is valid and
enforceable, and that it applies to the issues counsel raises on appeal. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of
waiver, defendant knowingly and voluntarily entered into plea agreement and waiver,
and enforcing waiver would not result in miscarriage of justice; miscarriage-of-justice
exception is narrow and generally applies only to ineffective assistance of counsel,
or sentence that is above statutory range, violates plea agreement, or is based on
constitutionally impermissible factor).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no non-frivolous issues for appeal outside the scope of the appeal waiver.
Accordingly, we dismiss this appeal, and we grant counsel leave to withdraw.
                      ______________________________




                                         -2-